 '     '   ....
··· AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                Page I of!   /()



                                                               UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                               V.                            (For Offenses Committed On or After November 1, 1987)


                                    Inocencio Roque-Chino                                    Case Number: 3:19-mj-23686


                                                                                             Defendant's Attorney            1... ~ II           I ::., "''~
     REGISTRATION NO. 88884298                                                                                          [
                                                                                                                            b     kt ;,,,.:!F. .-~----
                                                                                                                                                         -7
                                                                                                                                                         I   r&i. -.:-1



     T:Ep~!!!~~1~~~ count(s) _l_o_f_C_o_m_,p~la_i_nt_ _ _ _ _ _ _ _ _ _+-:err-mc"t/LE""r-'f;·K-,,,~~f'c;:~:"''"-::;:c~'l i' .-:---3'!~0'-fi-g"":J,,.,,,,.,---+
      • was found guilty to count(s)                                             sv'u 'HEHN DISTHicT '6i CALIFSRNIA
        after a plea of not guilty.                                                                                               ~~
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                                      Nature of Offense                                                     Count Number(s)
     8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                           1

      •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s)                                                                              dismissed on the motion of the United States.
                                  ------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                                       ·,/'
                                                       JS] TIME SERVED                 D _ _ _ _ _ _ _ _ _ days
                                                         '
      IZl Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     ,th,e defendant's possession at the time of arrest upon their deportation.or removal. .      , . f,N' l !< \'<·1 Z.,
                                                                                             11 1
     .CJ Court     recommends defendant be deported/removed with relative l h O \I,;" I I I " '
             I /'r /I ··1 I ·/ '      1 , I ,                                '
                                                                                       1                 charged in case
             j I V I ,. c/· . ) LI'-' (_,I t.-.J.
 '                1· /




      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Monday, September 9, 2019
                                                                                         Date of Imposition of Sentence


                           1// ' _..,. (_ I.'\
                                                                                         HiiliR~ocK
                                   .1_·   1_ '}   ,/
 Received                 f/I ·           I
                                                       ~ ·{
                                                           '

                         DUSM
                                                                                         UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                         3:19-mj-23686
